Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
Response to Amendment
2.	The amendment filed 10/24/2022 has been entered. Currently, claims 1-4, 6-8, and 10-15 remain pending in the application. Independent claim 1 was amended by the Applicant without the addition of new matter, to include further narrowing limitations. Additionally, claim 16 was cancelled and claims 10 and 13-14 were amended to correct previous claim objections and 35 USC 112(b) rejections that were set forth in the Final Office Action mailed 06/22/2022. 
Response to Arguments
3.	Applicant’s amendment to independent claim 1 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Final Office Action mailed 06/22/2022.
Applicant’s arguments, see Remarks on Page 3-4, and amendments filed 10/24/2022, with respect to the claim objections, rejection under 35 USC § 103, and rejection under 35 USC § 112(B)  have been fully considered and are persuasive. Therefore, the claim objections, 35 USC § 103, and 35 USC § 112(B) rejections have been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new 35 USC § 103 grounds of rejection is made in view of the following prior art of the record: Ikoro (U.S. Patent Pub. No. 20160324699), is maintained for disclosing the crux of the invention, and secondary references, Murinson (U.S. Patent Pub. No. 20100094187), Kellogg et al. (U.S. Patent Pub. No. 20080125688), DiGrazia (U.S. Patent Pub. No. 20130123679), Jacobs et al. (U.S. Patent No. 4966167), and Gaffney (U.S. Patent Pub. No. 20160136000), are applied for teaching secondary features of the claims
4.	Applicant makes the argument that “Ikoro is flawed because it is not seamless” (Remarks, Page 3, Paragraph 2).
	In response to Applicant’s argument (Remarks, Page 3, Paragraph 2), Ikoro is silent about a seamless or non-seamless design. Hence, a secondary reference is applied to Ikoro to teach a seamless design, which does not destroy the functionally or operability of Ikoro, as Ikoro’s material is designed to entirely cover and protect the desired limb.
5.	Applicant makes the argument that “Jacobs cover being seamless is completely taken out of context especially within the scope of Jacobs invention. The “drape” or surgical material used over a limb to create traction is used to help reduce fractured bones or to help with muscles or joints. This design is NOT a cover that protects a bandage from the elements. It's completely different and has no merit for argument. Because a seamless construction of the bandage cover design of the present application is a key component, a closer look into Jacobs and the use of the term "seamless" is needed. The use of the word "seamless" in Jacobs is not the same as the present case. especially within the scope of Jacobs invention. The “drape” or surgical material used over a limb to create traction is used to help reduce fractured bones or to help with muscles or joints. This design is NOT a cover that protects a bandage from the elements. It's completely different and has no merit for argument. Because a seamless construction of the bandage cover design of the present application is a key component, a closer look into Jacobs and the use of the term "seamless" is needed. The use of the word "seamless" in Jacobs is not the same as the present case” (Remarks, Pages 3-4).
In response to applicant's argument (Remarks, Pages 3-4) that Jacobs is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Jacobs is analogous because Col. 5, line 61 and Col. 6, lines 1-6 define a protective drape that covers a user’s limb to maintain sterility and prevents contamination, which provides a similar function to the appendage cover of the instant invention for preventing contamination. Although the intended use of Jacob is different from covering a wound of the instant invention, the intended use is not germane to patentability and Jacobs is still capable of covering a wound on a limb as it the protective drape of Jacobs is applied over the limb. Furthermore, the tubular sheet 12, not the braided tube 14, is defined as the analogous cover body which in Col. 6, lines 1-6 states that the tubular sheet 12 is seamless, impermeable to microbes, and has a sidewall 30 permeable to gases. Although the sidewall 30 of the tubular sheet 12 is porous to gases, the tubular sheet 12 is still defined as a seamless tube stock, such that the tubular sheet’s 12 overall construction is seamless since the tubular sheet 12 does not have seamed connections with other parts of another sheet or material. The pores within the sidewall 30 of the tubular sheet 12 was not interpreted as the tubular sheet 12 being non-seamless, since the tubular sheet 12 as a whole does not have seamed connections with other parts of another sheet or material. Lastly, Applicant states in Paragraphs 5 and 32 that the cover body of the instant invention is impermeable to liquid based contaminated and debris, but does not specify permeability to gases, such that the tubular sheet 12 of Jacobs is also impermeable to liquid based contaminates as it is impermeable to microbes. Therefore, the term “seamless” may have multiple interpretations, such as not having seamed connections as in Jacobs, and was never previously defined by the Applicant in the Specification. Nonetheless, Applicant’s new and specific definition of “seamless” of “not having gaps and being non-porous” as defined in the Remarks, Page 4, Paragraph 1, filed 10/24/2022, overcomes Jacobs, but changes the scopes of the claims and renders this argument moot.  
Claim Interpretation
6.	The term “seamless” in claim 1 is interpreted as “not having any gaps or spaces”, see Remarks, Page 4, Paragraph 1 filed 10/24/2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-8, and 10-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikoro (U.S. Patent Pub. No. 20160324699) in view of Murinson (U.S. Patent Pub. No. 20100094187) and in further view of Kellogg et al. (U.S. Patent Pub. No. 20080125688) and DiGrazia (U.S. Patent Pub. No. 20130123679).
Regarding claim 1, Ikoro discloses an appendage cover 10 (Paragraph 41 and Figure 1) for a wound 28 on a user, comprising: a cover body 12 (Paragraph 41 and Figure 1) forming a cavity 1 (see Modified Figure 1 below), the cover body 12 having an open end 14 (Paragraph 42 and Figure 2) and a closed distal end 2 (see Modified Figure 1 below), the cover body 12 having: an upper portion 3 (see Modified Figure 1 below) adjacent the open end 14; a tip portion 4 (see Modified Figure 1 below) adjacent the closed distal end 2; and a central portion 5 (see Modified Figure 1 below) between the upper portion 3 and the tip portion 4; wherein the upper portion 3 of the cover body 12 is configured to selectively expand and contract in size larger and smaller than (Paragraphs 42-43, enclosure 12 made of suitable flexible material allows expansion of upper portion 3 to have a greater size than that of the central 5 or tip 4 portion when only the upper portion 3 is expanded. Also, size of upper portion 3 allows contraction to smaller size than that of the central 5 or tip 4 portion given when closure band 20 is secured) the size of at least one of the central portion 5 and the tip portion 4.

    PNG
    media_image1.png
    419
    562
    media_image1.png
    Greyscale

However, Ikoro fails to explicitly disclose (1) the cover body being seamless; (2) a pleat formed in the cover body adjacent the open end; (3) a plurality of fasteners having at least one hook configured to locate the cover body over the wound; (4) the plurality of fasteners in communication with an inner face of the pleat, the plurality of fasteners embedded in the cover body. 
Murinson teaches an analogous appendage cover 40 (Paragraphs 29, 31, 41 and Figure 2, device 40 for covering user’s arm to treat wounds under the covered area) with an analogous cover body 40 (Paragraph 31 and Figure 2, device 40 composed of a single continuous material of non-porous rubberized material; see Applicant’s Remark, Page 4, Paragraph 1 filed 10/24/2022 defining seamless as a continuous non spaced material) being seamless.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the cover body of Ikoro, so that the cover body is seamless, as taught by Murinson, in order to provide an improved appendage cover with an enhanced cover body having a seamless material for forming the tubular shape to allow for desirable stretch and contraction properties as well as retention of air or fluid within the cover body (Murinson, Paragraph 31). 
However, the combination of Ikoro in view of Murinson fails to explicitly disclose (2) a pleat formed in the cover body adjacent the open end; (3) a plurality of fasteners having at least one hook configured to locate the cover body over the wound; (4) the plurality of fasteners in communication with an inner face of the pleat, the plurality of fasteners embedded in the cover body. 
Kellog teaches an analogous appendage cover 100 (Paragraph 71 and Figure 10) comprising a pleat 126 (Paragraph 62 and Figure 10) formed in the analogous cover body 102 (Figure 10) adjacent (Paragraph 66 and Figure 10, pleat 126 isolated to upper portion adjacent proximal opening 150)  the analogous open end 150 (Paragraph 66 and Figure 10).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper portion of the cover body of Ikoro in view of Murinson, so that the upper portion of the cover body includes a pleat, as taught by Kellog, in order to provide an improved appendage cover with an enhanced cover body having a pleat that functions to expand and contract thereby allowing desirable stretch and compression at specific areas of the cover body (Kellog, Paragraphs 22 and 62). 
However, the combination of Ikoro in view of Murinson in view of Kellog fails to explicitly disclose (3) a plurality of fasteners having at least one hook configured to locate the cover body over the wound; (4) the plurality of fasteners in communication with an inner face of the pleat, the plurality of fasteners embedded in the cover body. 
DiGrazia teaches an analogous appendage cover 20 (Paragraph 101 and Figure 2a) with the analogous upper portion (DiGrazio, see Modified Figure 2 below, upper part of panel 22 adjacent open end 21A) comprising a plurality of fasteners 22 (Paragraph 102 and Figure 2a, gauze pad may be attached to the panel 22 on an internal wound-facing side in a temporary fashion such as via use of a Velcro type fastening system, wherein each individual hook of the Velcro fabric is construed as an individual clip of the plurality of hooks) having at least one hook configured to locate the analogous cover body 21 (Paragraph 101 and Figure 2a) over the wound. 


    PNG
    media_image2.png
    311
    442
    media_image2.png
    Greyscale

It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper portion of the cover body of Ikoro in view of Murinson in view of Kellog, so that there is a plurality of fasteners having at least one hook configured to locate the cover body over the wound, as taught by DiGrazia, in order to provide an improved appendage cover with an enhanced cover body that a panel for releaseably hooking onto an underlying bandage gauze pad (DiGrazio, Paragraph 102).
However, the combination of Ikoro in view of Murinson in view of Kellog in view of DiGrazio fails to explicitly disclose (4) the plurality of fasteners in communication with an inner face of the pleat, the plurality of fasteners embedded in the cover body.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to cause the position of the plurality of fasteners to be located at an inner face of the pleat embedded in the cover body of Ikoro as modified by Kellog and DiGrazio because Applicant has not disclosed that the plurality of fasteners in communication with an inner face of the pleat embedded within the pleats of the cover body provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the pleat and plurality of fasteners at the upper portion of Ikoro in view of Kellog  in view of DiGrazio and the applicant’s invention to perform equally well with either the position of the pleats and fasteners at the upper portion as taught by Ikoro in view of Kellog in view of DiGrazio or the claimed position of the fasteners embedded at the inner face of the pleat, because both locations are equally capable of providing increased flexibility and conformability of the appendage cover to the wound of the user. 
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the inner face of the pleat at the upper portion and the position of the plurality of fasteners at the upper portion of Ikoro in view of Murinson in view of Kellog in view of DiGrazio to obtain the invention as specified in claim 1, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art Ikoro in view of Murinson in view of Kellog in view of DiGrazio, see MPEP 2144.04(VI)(C).
Regarding claim 2, the combination of Ikoro in view of Murinson in view of Kellog in view of DiGrazio discloses the invention as described above. Ikoro further discloses wherein the upper portion 3 is configured to induce a compressive force upon the user (Ikoro, Paragraphs 42-43, closure band 20 being secured to provide compressive force for sealing open end 14 to appendage). 
Regarding claim 4, the combination of Ikoro in view of Murinson in view of Kellog in view of DiGrazio discloses the invention as described above. Murinson further discloses wherein the cover body 40 (Murinson, Paragraph 31, device 40 composed of a single continuous material of non-porous rubberized material is thereby formed from a whole piece of material) is formed from a whole piece of material.
Regarding claim 6, the combination of Ikoro in view of Murinson in view of Kellog in view of DiGrazio discloses the invention as described above. Kellog further discloses wherein the pleat 126 (Kellog, Paragraph 66 and Figure 10, pleat isolated to upper portion adjacent proximal opening 150) is isolated to the upper portion.
Regarding claim 7, the combination of Ikoro in view of Murinson in view of Kellog in view of DiGrazio discloses the invention as described above. Ikoro further discloses wherein the cover body 12 includes a band 20 (Ikoro, Paragraphs 42-43 and Figure 1).
Regarding claim 8, the combination of Ikoro in view of Murinson in view of Kellog in view of DiGrazio discloses the invention as described above. Ikoro further discloses wherein the band 20 is located (Ikoro, Paragraphs 42-43 and see Modified Figure 1 above) in the upper portion 3.
Regarding claim 10, the combination of Ikoro in view of Murinson in view of Kellog in view of DiGrazio discloses the invention as described above. DiGrazio further discloses wherein the plurality of fasteners 22 (DiGrazio, see Modified Figure 2 above, upper part of panel 22 located adjacent upper end 21a)  are located in the upper portion.
Regarding claim 11, the combination of Ikoro in view of Murinson in view of Kellog in view of DiGrazio discloses the invention as described above. Ikoro further discloses wherein the central portion 5 is configured to avoid a compressive force (Ikoro, Paragraph 41 and see Modified Figure 1 above, central portion 5 avoids compressive force to a central hand portion as it sized to a central hand portion and is of a flexible material to expand. Therefore, a bandage positioned on a central hand portion is not compressed) to a bandage on the user.
Regarding claim 13, the combination of Ikoro in view of Murinson in view of Kellog in view of DiGrazio discloses the invention as described above and further discloses wherein the cover body 12 (Ikoro, Paragraph 41) is formed from a whole piece of material (Murinson, Paragraph 31, device 40 composed of a single continuous material of non-porous rubberized material is thereby formed from a whole piece of material), the cover body 12 (Ikoro, Paragraph 41) formed to include the pleat 126 (Kellog, Paragraph 66 and Figure 10), the upper portion 3 (Ikoro, see Modified Figure 1 above)  including a band 20 (Ikoro, Paragraphs 42-43, closure band 20 being secured to provide compressive force for sealing open end 14 to appendage) to induce a compressive force in the open end 14 (Ikoro, Paragraph 42).
Regarding claim 14, the combination of Ikoro in view of Murinson in view of Kellog in view of DiGrazio discloses the invention as described above and further discloses wherein the cover body 12 (Ikoro, Paragraph 41) is formed from a whole piece of material (Murinson, Paragraph 31, device 40 composed of a single continuous material of non-porous rubberized material is thereby formed from a whole piece of material), the cover body 12 (Ikoro, Paragraph 41) formed to include the pleat 126 (Kellog, Paragraph 66 and Figure 10), the upper portion 3 (Ikoro, see Modified Figure 1 above) including the plurality of fasteners 22 (DiGrazio, Paragraph 102 and Figure 2a), the plurality of fasteners including a clip (DiGrazio, Paragraph 102 and Figure 2a, each individual hook of the Velcro fabric is construed as an individual clip) configured to engage into a bandage and secure (DiGrazio, Paragraph 102 and Figure 2a, gauze pad may be attached to the panel 22 on an internal wound-facing side) the location of the cover body (Ikoro, Paragraph 41; DiGrazio, Paragraph 101 and Figure 2a) relative to the user.
Regarding claim 15, the combination of Ikoro in view of Murinson in view of Kellog in view of DiGrazio discloses the invention as described above. Ikoro further discloses wherein the upper portion 3 includes a band 20 (Ikoro, Paragraphs 42-43, closure band 20 being secured to provide compressive force for sealing open end 14 to appendage) to induce a compressive force in the open end 14.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ikoro (U.S. Patent Pub. No. 20160324699) in view of Murinson (U.S. Patent Pub. No. 20100094187) in view of Kellogg et al. (U.S. Patent Pub. No. 20080125688) in view of DiGrazia (U.S. Patent Pub. No. 20130123679), as applied to claim 1, and in further view of Gaffney (U.S. Patent Pub. No. 20160136000). 
Regarding claim 3, the combination of Ikoro in view of Murinson in view of Kellog in view of DiGrazio discloses the invention as described above. Ikoro further discloses wherein the upper portion 3 includes a flexible fastener 20 (Ikoro, Paragraphs 42-43 and Figure 1).
However, the combination of Ikoro in view of Murinson in view of Kellog in view of DiGrazio fails to explicitly disclose an elastic fastener.
Gaffney teaches an analogous appendage cover 10 (Paragraph 24 and Figure 1) compromising an elastic fastener 18 (Paragraph 24 and Figure 1, flexible elastic band 18 is shown wrapping around at the open end 80).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the flexible fastener of Ikoro in view of Murinson in view of Kellog in view of DiGrazio, for an elastic fastener of Gaffney, in order to provide an improved appendage cover with an enhanced upper portion having an elastic fastener that is stretchable and resilient to provide a closure compressive force at the upper portion (Gaffney, Paragraphs 14 and 24).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ikoro (U.S. Patent Pub. No. 20160324699) in view of Murinson (U.S. Patent Pub. No. 20100094187) in view of Kellogg et al. (U.S. Patent Pub. No. 20080125688) in view of DiGrazia (U.S. Patent Pub. No. 20130123679), as applied to claim 1, and in further view of Jacobs et al. (U.S. Patent No. 4966167).
Regarding claim 12, the combination of Ikoro in view of Murinson in view of Kellog in view of DiGrazio discloses the invention as described above but fails to explicitly disclose a cap on the tip portion, the cap in communication with an outer surface of the cover body and configured to protect an appendage of the user.
 Jacobs teaches an analogous appendage cover 10 (Col. 5, line 61 and Figure 1, surgical protective drape 10) with a cap 18 (Col. 7, line 31 and Figures 1-2) on the analogous tip portion 44 (Col. 7, line 34 and Figure 2), the cap 18 in communication with an outer surface (Col. 7, line 34, cover 18 placed around outer surface of distal end portion 44) of the analogous cover body 12 (Col. 7, line 35) and configured to protect an appendage of the user (Col. 7, lines 40-41).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the tip portion of the cover body of Ikoro in view of Murinson in view of Kellog in view of DiGrazio, so that there is a cap, as taught by Jacobs, in order to provide an improved appendage cover with an enhanced cover body having a tip portion with a cap that functions to increase support and stability by maintaining the cover body in proper position (Jacobs, Col. 7, lines 40-41).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thomas (US 20020007135 A1) teaches a tubular appendage cover.
Chua (US 9808319 B2) teaches an appendage cover with expandable accordion folds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786